Exhibit 10.14

DIAMETRICS MEDICAL, INC.

EXERCISE AGREEMENT

THIS EXERCISE AGREEMENT (this “Agreement”), is made as of September 20, 2006, by
and between Diametrics Medical, Inc. (the “Company”) and Asset Managers
International Limited (“Securityholder”).

RECITALS

WHEREAS, the Company is presently in negotiations for the acquisition (the
“Transaction”) of 100% of the limited liability company membership interests of
Vanguard Synfuels, L.L.C.;

WHEREAS, in connection with the Acquisition, it is contemplated that the Company
would issue 2,850 shares of its Series J Convertible Preferred Stock;

WHEREAS, Securityholder is the holder of a $375,000 Senior Secured Convertible
Note of the Company (including all accrued interst thereon, the “Note”);

WHEREAS in connection with the offering of the Series J Preferred Stock, the
Company desires to obtain the agreement of Securityholder to convert the Note
into Common Stock of the Company;

WHEREAS, Securityholder is entering into this Agreement in order to induce the
Company to consummate the Transaction, and Securityholder has required that the
Company enter into this Agreement, upon the terms and subject to the conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein and other good and valuable consideration, the parties hereto
agree as follows:

ARTICLE I

AGREEMENT TO CONVERT

Section 1.1 Agreement to Convert. Notwithstanding any limitation on conversion
contained in the documents governing the Note, the Securityholder hereby agrees
to convert 100% of the outstanding principal and interest under the Note into
Common Stock of the Company, upon the consummation of the closing of the
Transaction (the “Closing”). In furtherance of the foregoing, Securityholder
will comply with all of the terms and conditions for the conversion of the Note
as set forth in the terms and conditions of the Note, not later than the
Closing.

Section 1.2 Adjustment Upon Changes In Capitalization. In the event of any
change in the Securities, by reason of any stock dividends, splits, mergers,
recapitalizations or other changes in the corporate or capital structure of the
Company, the number and kind of Securities subject to this Agreement shall be
appropriately adjusted.



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES

OF STOCKHOLDER

Securityholder hereby represents and warrants to the Company as follows:

Section 2.1 Title to Securities. As of the date hereof, Securityholder is the
record and beneficial owner of the number of Securities set forth on
Securityholder’s signature page hereto and such Securities are, or will be as of
the Closing all of the Securities owned, either of record or beneficially, by
Securityholder. Such Securities, are and will be as of the Closing owned free
and clear of any security interests, liens, claims, pledges, options, rights of
first refusal, agreements, limitations on voting rights, charges or other
encumbrances of any nature whatsoever other than pursuant to this Agreement,
except as disclosed to the Company prior to the execution and delivery of this
Agreement in writing.

Section 2.2 Authority Relative to This Agreement. Securityholder has all
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Securityholder and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all proceedings on the part of Securityholder necessary to
authorize this Agreement or to consummate such transactions. This Agreement has
been duly and validly executed and delivered by Securityholder and constitutes a
legal, valid and binding obligation of Securityholder, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

Section 2.3 No Conflict.

(a) Neither the execution and delivery of this Agreement nor the consummation by
Securityholder of the transactions contemplated hereby will (i) conflict with or
violate any law, rule, regulation, order, judgment or decree applicable to
Securityholder or by which its Securities are bound or affected or (ii) conflict
with, or constitute a violation of, or constitute a default under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of a lien or encumbrance on any of its Securities,
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which
Securityholder is a party or by which Securityholder or its Securities are bound
or affected, except for any such conflicts, violations, breaches, defaults or
other occurrences that would not prevent or delay the performance by
Securityholder of its obligations under this Agreement.

(b) The execution and delivery of this Agreement by Securityholder does not, and
the performance of this Agreement by Securityholder will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental or regulatory authority, except where the failure to obtain
such consents, approvals, authorizations or permits, or to make such filings or
notifications would not prevent or delay the performance by Securityholder of
its obligations under this Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE III

COVENANTS OF THE SECURITYHOLDER

Section 3.1 No Inconsistent Agreements. Securityholder, for the benefit of the
Company, hereby covenants and agrees that, except as contemplated by this
Agreement, Securityholder shall not enter into any agreement or grant a proxy or
power of attorney with respect to its Securities that is inconsistent with this
Agreement.

Section 3.2 Transfer Of Title. Securityholder, for the benefit of the Company,
hereby covenants and agrees that, so long as this Agreement is in effect,
Securityholder will not transfer record or beneficial ownership of any of its
Securities unless the transferee agrees in writing to be bound by the terms and
conditions of this Agreement.

ARTICLE IV

TERMINATION

Section 4.1 Termination. This Agreement shall terminate automatically upon the
date on which the Company notifies Securityholder in writing that it has
abandoned the Transaction for any reason other than as the result of a breach of
this Agreement by Securityholder.

Section 4.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 4.1 hereof, this Agreement shall forthwith become
void and have no effect, without liability on the part of any party hereto or
its trustees, partners, beneficiaries, directors, officers, stockholders or
affiliates.

ARTICLE V

MISCELLANEOUS

Section 5.1 Effectiveness of Agreement. This Agreement shall not be effective
and a binding agreement between the parties hereto shall not exist until this
Agreement is executed by the Company and the Company’s counterpart signature
page hereto is delivered to Securityholder.

Section 5.2 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, telecopied (which is confirmed) or sent by
overnight courier (providing proof of delivery) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

If to Securityholder:

   At such address as is set forth on its signature page hereto.

If to the Company:

  

Diametrics Medical, Inc.

6033 West Century Blvd., Suite 850

Los Angeles, California 90045

Attention: Heng Chuk

Telephone No.: (310) 670-2704

Facsimile No.: (310) 670-4107

 

3



--------------------------------------------------------------------------------

  

With a copy to:

 

Sidley Austin LLP

555 W. Fifth Street, Suite 4000

Los Angeles, California 90013

Attention: Stephen D. Blevit, Esq.

Telephone Number: (213) 896-6029

Facsimile Number: (213) 896-6600

Any party from time to time may change its address for the purposes of notices
hereunder by giving written notice to the other parties hereto of such new
address.

Section 5.3 Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and replaces
and supersedes all prior agreements or understandings, both written and oral,
between the parties hereto, relating to the exercise or conversion, as
applicable, of Securityholder’s Securities.

Section 5.4 Securityholder Capacity. Securityholder signs solely in its capacity
as the record holder and beneficial owner of the Securities set forth on its
signature page hereto.

Section 5.5 Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any state or federal court of the
United States located in Los Angeles County, California or New York, New York,
this being in addition to any other remedy to which they are entitled at law or
in equity. In addition, each of the parties hereto: (a) consents to submit such
party to the personal jurisdiction of any state or federal court in the event
any dispute arises out of this Agreement or any of the transactions contemplated
hereby; (b) agrees that such party will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court;
(c) agrees that such party will not bring any action relating to this Agreement
or the transactions contemplated hereby in any court other than a state or
federal court sitting in Los Angeles County, California or New York, New York;
and (d) waives any right to trial by jury with respect to any claim or
proceeding related to or arising out of this Agreement or any of the
transactions contemplated hereby.

Section 5.6 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect and shall not in any way be affected or impaired
thereby so long as the economic or legal substance of this Agreement is not
affected in any manner materially adverse to any party.

 

4



--------------------------------------------------------------------------------

Section 5.7 Amendment. This Agreement may be amended only by a written
instrument signed by each of the parties hereto.

Section 5.8 Assignment. Except as required by operation of law, this Agreement
shall not be assignable by the parties hereto without the prior written consent
of the other party. This Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and permitted
assigns.

Section 5.9 Governing Law. This Agreement shall be governed by the internal laws
of the State of New York.

Section 5.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 5.11 Facsimile Signatures. Any signature page delivered pursuant to this
Agreement via facsimile shall be binding to the same extent as an original
signature. Any party who delivers such a signature page agrees to later deliver
an original counterpart to any party that requests it.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

THE COMPANY

  DIAMETRICS MEDICAL, INC.  

By:

 

/s/ Heng Chuk

 

Name:

  Heng Chuk  

Title:

  Chief Financial Officer

SECURITYHOLDER

 

ASSET MANAGERS INTERNATIONAL LIMITED

 

By:

 

/s/ William F. Maycock

 

Name:

  William F. Maycock  

Title:

  Director

 

S-1